Citation Nr: 1824292	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).

Entitlement to service connection for hypereosinophilic syndrome (HES), leukemia, secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969. The Veteran served in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board at a March 2017 videoconference hearing, a transcript of which is of record.


FINDINGS OF FACT

1. The Veteran has PTSD as a result of an in-service stressor that has been confirmed by a psychologist as the cause of his symptoms.
 
2. The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's HES, leukemia and herbicide exposure.


CONCLUSIONS OF LAW

1. PTSD was incurred due to active service. 38 U.S.C. § 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).
 
2. The criteria for service connection for HES, leukemia, secondary to herbicide exposure, have been met. 38 U.S.C. §§ 1110, 1110; 38 C.F.R. §§ 3.303, 3.304.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection for PTSD

The Veteran contends that service connection is warranted for PTSD due to stressors (i.e., events of the TET offensive, including explosions and gunfire) that occurred during combat service in Vietnam.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses conform to the DSM-IV or DSM-V. See 38 C.F.R. § 3.304(f).

The VA has verified the Veteran's reported stressors and conceded that he was exposed to combat. 

VA mental health records from 2010 to 2013 show treatment and diagnoses for PTSD. Although there is no evidence that these diagnoses conform to the DSM, such diagnoses are presumed to have been made in accordance with the DSM as to the adequacy of the Veteran's symptomatology. See Cohen, 10 Vet. App at 140. As such, the Board finds that the Veteran has established medical evidence diagnosing PTSD.

VA provided a mental health examination for the Veteran in October 2010. Although the examiner reported that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, she reported that the Veteran's claimed stressor met the DSM-IV criteria and was related to fear of hostile military or terrorist activity.

In light of the Veteran's confirmed in-service occurrence, the objective clinical medical evidence as a whole, his credible and competent statements, as well as statements from his wife, sister, stepdaughter, and friend in support of the claim, the Board finds that the evidence warrants service connection for PTSD and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for PTSD is granted.

III. Service Connection for HES, Leukemia, Secondary to Herbicide Exposure

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The law provides a presumption of service connection for certain diseases, which does not include HES, leukemia, that are associated with exposure to herbicide agents, and become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service. Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during specified periods of time, are presumed to have been exposed to herbicide agents. See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6). Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b), 1116; 38 C.F.R. § 3.303.

The Veteran's DD-214 indicates in-country Vietnam service; therefore, exposure to herbicides is conceded.

Therefore, the resolution of this appeal turns on the question of whether the Veteran's HES, leukemia is linked to herbicide exposure. 

In October 2014 and December 2013, the Veteran's VA oncologist reported that the Veteran was being treated for HES. The oncologist reported that the Veteran's exposure to Agent Orange directly caused his condition. However, the oncologist did not provide any supporting rationale for his opinions. 

In August 2014 letters, the Veteran's private oncologist also reported that the Veteran's HES was directly caused by Agent Orange exposure. The private oncologist reported that there was direct evidence from the comparative toxicogenomics database that associated the dioxins used in Agent Orange with the specific development of HES, leukemia.

The Board finds that the evidence for and against the claim of entitlement to service connection for HES, leukemia is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for HES, leukemia is warranted. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for HES, leukemia is granted.


____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


